DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 06/07/2022 in response to PTO Office Action mailed 03/07/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, no claims are amended, added or canceled.  As a result, claims 1-19 are pending in this office action.
Response to Arguments
3.	Applicant's arguments with respect to 35 USC 103 have been fully considered but they are not persuasive and the details are as follow:
	Applicant’s argument with respect to claims 1, 10 and 19 stated as “Dain discloses a data reduction ratio rather than just a deduplication ratio…Dain fails to discloses that fails to discloses that said ratio may be calculated on a file-level basis. Ng does not cure what Dain lacks. Ng discloses a deduplication ratio as a percentage of space saved with deduplication to a total size of all virtual images without deduplication, Ng discloses computing the disclosed deduplication ratio therein for all virtual machine images [e.g. a group of files] and similarly, like Dain, at least fails to disclose the said ratio maybe calculated on a per-file basis”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner disagrees because the Dain reference discloses determining at least one count corresponding to at least one data segment of a file (See para. [0006], para. [0008], para. [0035]) and determining a data reduction ratio of the file includes a combination of a data deduplication ratio and a compression ratio, the data reduction ratio is based on per-data segment basis (See para. [0035], para. [0044] and para. [0045]). Therefore, the Dain reference discloses a data reduction ratio which includes a data deduplication ratio and a compression ratio based on per-data segment basis.  As mentioned in the non-final rejection mailed on 03/07/2022, the Dain reference does not explicitly disclose the deduplication ratio of the file is based on at least a reference count. The Ng reference is incorporated to teach this feature. The Ng reference has explicitly indicated that the deduplication functionality is achieved in similar ways as the traditional version control systems [e.g. per file basis] (See Section 2.2 “Related work” and Figure 6 (a-c)).  The Ng’s system discloses is performing deduplication with a metadata file, the metadata file keeps the block fingerprints of all associated file segments. The system is performing deduplication measure with reference counting which indicates the number of direct references that currently refer to the block, the block reference counts are kept inside the metadata files associated with the segments (See Section 3.2.2 and 3.2.3). The Ng reference also disclose the deduplication measure includes reference counting. Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio/deduplication ratio of the Dain system to include at least one reference count of a data segment of a metadata file, as taught by Ng. Skilled artisan would have been motivated to improve the storage system to achieve high deduplication efficiency. 
Hence, Dain in view of ng still discloses the argued feature.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable Dain et al. (US 2017/0255417 A1), hereinafter Dain and in view of Ng et al. (“RevDedup: A reverse Deduplication Storage System Optimized for Reads to Latest Backups)”, hereinafter Ng.
Referring to claims 1 and 10, Dain discloses a storage management system (See para. [0001], para. [0002] and para. [0032] and Figure 1, a system 100 for offloading data to secondary storage, the system 100 includes one or more data storages) comprising:
 determining at least one count corresponding to at least one data segment of a file in a file set (See para. [0006], para. [0008], para. [0035] and para. [0044], determining one or more of a reference count of a data segment of a file, note in para. [0035], the data segment comprises a block of data, a data object, a file comprises at least a portion of text files), the file set being stored in a local storage device (See para. [0002], para. [0021] and para. [0035], the data segments including but not limited to text files, images, videos, music files can be stored in a local area network, storing data on local data storage systems and storing backup copies of the data on a remote cloud), the at least one count indicating a number of occurrences of the at least one data segment in the file set (See para. [0044], the reference count counts how many times a data segment is referenced by other objects in the primary data respiratory);
 determining a deduplication ratio of the file based on the at least one [data segment] (See para. [0006] and para. [0045], determining a data reduction ratio includes a combination of a data deduplication and a compression ratio, determining the data reduction ratio based on per-data segment basis); and migrating the file from the local storage device to a remote storage device according to a determination that the deduplication ratio of the file is lower or higher than a threshold (See para. [0041], para. [0044] para. [0046] and Figure 5, migrating the file from a primary/first data repository to a second data repository according to the migration criteria which includes the deduplication ratio of the file satisfies a migration threshold, note the threshold value can be defined by a user based on configuration of one or more storage devices, for example, an administrator may specify that the primary data repository maintain a capacity of 90% or less while maintaining a defined data reduction ratio).
Dain discloses migration criteria is based on a data reduction ratio comprises a deduplication ratio, a compression ratio and a reference count (See para. [0045]) but Dain does not explicitly disclose the deduplication measure of the file is based on at least a reference count.
However, Ng discloses determining a deduplication measure of the file based on at least a reference count (See Section 2.2 “related work” and Figure 6 (a-c), section 3.22 and 3.23, the deduplication functionality is achieved in similar ways as the traditional version control systems [e.g. per file basis], the system is performing deduplication measure with a metadata file, the metadata file keeps the block fingerprints of all associated file segments. The system is performing deduplication measure with reference counting which indicates the number of direct references that currently refer to the block, the block reference counts are kept inside the metadata files associated with the segments).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio/deduplication ratio of the Dain system to include at least one reference count of a data segment, as taught by Ng. Skilled artisan would have been motivated to improve the storage system to achieve high deduplication efficiency (See Ng, abstract).  In addition, both of the references (Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deduplication storage system. This close relation between both of the references highly suggests an expectation of success.
As to claim 2, 11 and 20, Dain discloses determining a set of data segments included in the file set; determining a count set corresponding to the set of data segments, each count in the count set indicating a number of occurrences of one data segment in the set of data segments in the file set; and determining, from the count set, the at least one count corresponding to the at least one data segment of the file (See para. [0008], para.[0035], para. [0044], each data segment in a first data repository has a reference count, the reference count is a count of how many times a data segment is referenced, e.g. pointed to, associated with, related to, or the like, the reference count can be a number of times that the data segment has been referenced for a period time, each data segment is a portion of a text files, music files or the like, also note in para. [0008], a plurality of data segments are grouped in the file according to an entity that references that data segments).
As to claims 3 and 12, Dain discloses performing a garbage collection process of the local storage device based on the determined set of data segments and the determined count set (See para. [0055], the migration module performs a data deletion process if data segments that have been copied to the file are referenced such that the reference count of the data segments satisfies the reference count threshold).
As to claims 4 and 13, Dain discloses wherein the at least one data segment comprises a plurality of data segments (See para. [0035], the system stores data segments A, B and C together such that when the data segments can be accessed access together, which improves the speed of the data access) and wherein determining the deduplication ratio  (See para. [0006] and para. [0045], determining a data reduction ratio includes a combination of a data deduplication and a compression ratio, determining the data reduction ratio based on per-data segment basis) comprises: determining multiple numbers of occurrences of multiple different data segments of the plurality of data segments in the file; based on the multiple numbers of occurrences and multiple counts corresponding to the plurality of data segments (See para. [0008], para.[0035], para. [0044], each data segment in a first data repository has a reference count, the reference count is a count of how many times a data segment is referenced, e.g. pointed to, associated with, related to, or the like, the reference count can be a number of times that the data segment has been referenced for a period time, each data segment is a portion of a text files, music files or the like, also note in para. [0008], a plurality of data segments are grouped in the file according to an entity that references that data segments) determining multiple duplication ratios corresponding to the multiple different data segments; and determining the deduplication ratio based on the number of the plurality of data segments and the multiple duplication ratios (See para. [0045], determining a data reduction ratio for each data segment, note per data segment basis, when the data reduction ratio is exceeded, when the system has a data reduction ratio less than a threshold, the system checks a migration criteria for one or more data segments). 
As to claims 5 and 14, Dain discloses determining a total deduplication ratio of the file set based on a logical size and a physical size of the file set (See para. [0045], the data reduction ratio may comprise a combination of a data deduplication ratio and a compression ratio, e.g., data reduction ratio=data deduplication ratio+compression ratio=(total storage capacity/deduplicated storage amount)+(total storage capacity/compressed storage amount), for example, the data reduction ratio may be 5:1, 10:1, 20:1, and so on for a storage medium, a data center, a server rack, and/or the like); and determining the threshold based on the total deduplication ratio a data reduction ratio threshold for the primary data repository 108, and/or the like (See para. [0046], the threshold values may be defined by a user, based on configuration of one or more storage devices, based on a backup schedule, based on a disaster recovery system, and/or the like. For example, an administrator may specify that the primary data repository 108 maintain a capacity of 90% or less while maintaining a defined data reduction ratio).
As to claims 8 and 17, Dain discloses wherein the method is performed during a garbage collection process of the local storage device (See para. [0051], the migration module is deleting data segment from primary data repository after the data segments are migration directly to the secondary data repository).
As to claims 9 and 18, Dain also discloses wherein the remote storage device comprises a cloud storage device (See para. [0021] and para. [0035], storing data on local data storage systems and storing backup copies of the data on a remote cloud). 
Referring to claim 19, Dain discloses a computer program product that is tangibly stored in a non-volatile computer-readable medium (See para. [0009] and para. [0020], the computer readable storage medium) and comprises machine-executable instructions that, when executed, cause a machine to execute the steps of a method (See para. [0009], medium includes program instructions), the method comprising: 
determining at least one count corresponding to at least one data segment of a file in a file set (See para. [0006], para. [0008], para. [0035] and para. [0044], determining one or more of a reference count of a data segment of a file, note in para. [0035], the data segment comprises a block of data, a data object, a file comprises at least a portion of text files), the file set being stored in a local storage device (See para. [0002], para. [0021] and para. [0035], the data segments including but not limited to text files, images, videos, music files can be stored in a local area network, storing data on local data storage systems and storing backup copies of the data on a remote cloud), the at least one count indicating a number of occurrences of the at least one data segment in the file set (See para. [0044], the reference count counts how many times a data segment is referenced by other objects in the primary data respiratory); 
determining a deduplication ratio of the file based on the at least one [data segment] (See para. [0006] and para. [0045], determining a data reduction ratio includes a combination of a data deduplication and a compression ratio, determining the data reduction ratio based on per-data segment basis); 
 migrating the file from the local storage device to a remote storage device according to a determination that the deduplication ratio of the file is lower than a threshold (See para. [0041], para. [0044] para. [0046] and Figure 5, migrating the file from a primary/first data repository to a second data repository according to the migration criteria which includes the deduplication ratio of the file satisfies a migration threshold, note the threshold value can be defined by a user based on configuration of one or more storage devices, for example, an administrator may specify that the primary data repository maintain a capacity of 90% or less while maintaining a defined data reduction ratio).

Dain discloses migration criteria is based on a data reduction ration comprises a deduplication ratio, a compression ratio and a reference count (See para. [0045])  but Dain does not explicitly disclose the deduplication ratio of the file is based on at least a reference count.
However, Ng discloses determining a deduplication ratio of the file based [on the at least one count (See Section 3.3.2, section 4 “storage efficiency” and Figures 3, 5, the RevDedup deduplication ratio includes reference counting); the deduplication ratio indicating an overlapping level of the file with other files in the file set (See Section 4 and Figure 5, storage efficiency, the higher the percentage the lesser the overlaps/duplicates in a version sets).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the reduction ratio of the Dain system to include at least one reference count of a data segment, as taught by Ng. Skilled artisan would have been motivated to improve the storage system to achieve high deduplication efficiency (See Ng, abstract).  In addition, both references (Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data deduplication storage system. This close relation between both references highly suggests an expectation of success.
5.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Dain (US 2017/0255417 A1), hereinafter Dain and in view of Ng (“RevDedup: A reverse Deduplication Storage System Optimized for Reads to Latest Backups)” and further in view of Varadharajan et al. (US 2014/0181048 A1), hereinafter Varadharajan.
As to claims 6 and 15, Dain discloses wherein migrating the file to the remote storage device (See para. [0034] and para. [0050], migrating a data segment of the file to a second data repository in response to the migration criteria of the data segment satisfying the migration threshold) comprises: copying the at least one data segment of the file from the local storage device to the remote storage device (See para. [0050], the migration module copies a data segment to a file prior to migrating the data segment to the second data repository); copying metadata of the file from the local storage device to the remote storage device (See para. [0040], the copied data segment can include metadata).
Dain does not explicitly disclose the metadata indicating that the file includes the at least one data segment; and deleting the at least one data segment from the local storage device without deleting the metadata. 
Varadharajan discloses the metadata indicating that the file includes the at least one data segment (See para. [0010], para. [0075], para. [0104], para. [0127] and para. [0143], copying metadata indicating a data object name [e.g. a file name], information about the content, or the like) in a secondary storage device); and deleting the at least one data segment from the local storage device without deleting the metadata (See para. [0180], when primary data in the primary storage device is archived, a portion of data is deleted when creating the archive copy in order to freeing up space in the primary storage devices, note the metadata backup copy is resided on the disk library and will not be deleted until the retention period expires). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the metadata of the Dain system to indicate that a file includes the at least one data segment, as taught by Varadharajan. Skilled artisan would have been motivated to improve the storage system to protect the information stored on their computer networks while minimizing impact on productivity (See Varadharajan, para. [0002].  In addition, all the references (Varadharajan, Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as relocating or migrating data in data storage systems. This close relation between all the references highly suggests an expectation of success.
6.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Dain (US 2017/0255417 A1), hereinafter Dain and in view of Ng (“RevDedup: A reverse Deduplication Storage System Optimized for Reads to Latest Backups)” and Varadharajan (US 2014/0181048 A1) and further in view of Taylor (US Patent, 9852149 B1).
As to claims 7 and 16, Dain discloses according to a determination that a backup file for the file is to be stored (See para. [0046], the system determines a backup copy of data on a remote data cloud based on a backup schedule) […]; storing, in the remote storage device, different data segments of the backup file relative to the file (See para. [0046]; storing backup copies of the data on a remote data cloud) and storing the metadata of the […] file in the local storage device (See para. [0040], the primary data repository stores metadata).
Dain in view Ng does not explicitly disclose an incremental backup and storing metadata of the incremental backup file in the local storage device.
Varadharajan discloses according to a determination that an incremental backup file for the file is to be stored (See para. [0008], para. [0010], determining incremental changes for the file to be stored together with existing reference copy) but does not explicitly disclose  determining, based on the metadata, that the file has been migrated to the remote storage device; storing, in the remote storage device, different data segments of the incremental backup file relative to the file; and storing the metadata of the incremental backup file in the local storage device, the metadata indicating data segments included in the incremental backup file.
Taylor discloses determining, based on the metadata, that the file has been migrated to the remote storage device (See col 10, lines 50-67 ; col 11, lines 1-5 ; col 32, lines 40-65 and Figure 12, determining based on the metadata that reflects a file or data has already been transferred to a cloud storage system); storing, in the remote storage device, different data segments of the incremental backup file relative to the file (See col 10, lines 50-67; col 11, lines 1-35 and col 33, lines 1-67, storing different incremental snapshots in the cloud storage system) and storing the metadata of the incremental backup file in the local storage device, the metadata indicating data segments included in the incremental backup file (See col 7, lines 10-35; col 8, lines 35-67 and col 9, lines 1015, Figures 2,3 the system manages metadata locally, a set of ordered metadata structures are used to indicate the set of disk blocks that contain the file’s data, the set of block records in metadata include pointer fields that indicate the location of the file data in a disk block in local storage, also note in figure 20, the system stores new data in the cloud controller and creates a metadata entry for new data in the local storage).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of the Dain system to include an incremental backup and storing metadata of the incremental backup file in the local storage device, as taught by Talyor. Skilled artisan would have been motivated to maintains a full set of metadata in local clients since updates a metadata snapshot separately will be more quickly available to other peer cloud controllers (See Taylor, col 9, lines 56-67 and col 10, lines 1-15).  In addition, all the references (Taylor, Varadharajan, Ng and Dain) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as relocating or migrating data in data storage systems. This close relation between all of the references highly suggests an expectation of success.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153